ITEMID: 001-5525
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: IPEK v. TURKEY
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Elisabeth Palm;Gaukur Jörundsson
TEXT: The applicant is a Turkish national, born in 1943 and living in Vakfıkebir, Turkey. He is represented before the Court by Mr Hasip Kaplan, a lawyer practising in Istanbul.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant claims that he was called to the Kürtün gendarme station on 24 October 1991 on suspicion of killing Hasan Bal on 18 July 1991 in a fight. He contends that he was immediately detained and during the first twenty-four hours he was not given anything to eat. He states that he was blindfolded.
The period of his detention was extended by the Torul public prosecutor for fifteen days at the request of Halil Uluyurt, the captain of the Kürtün gendarme regiment. The applicant claims that he was beaten and tortured during his detention.
On 1 November 1991 the Torul Peace Court ordered the applicant’s formal arrest. The applicant’s wife, Halime İpek, applied to the Torul Public Prosecutor’s Office on 12 November 1991 claiming that her husband had been tortured by gendarmes while in custody. The public prosecutor conducted a preliminary investigation. He took statements from Captain Halil Uluyurt as well as 19 other witnesses.
On 31 December 1992 the public prosecutor issued a decision of non-prosecution. The applicant’s wife challenged the decision before the Bayburt Assize Court.
On 12 February 1993 the Bayburt Assize Court accepted her submissions and annulled the non-prosecution decision.
On 31 March 1993 the Torul public prosecutor instituted criminal proceedings before the Torul Criminal Court of First Instance charging Captain Halil Uluyurt and gendarme officers Ahmet Temur, Hasan Çelik and Mahmut Özmen of offences under Article 245 of the Turkish Penal Code.
On 13 May 1993 the Torul Criminal Court of First Instance issued a non-jurisdiction decision and separated the proceedings against Captain Halil Uluyurt from those brought against the other co-accused on the ground inter alia that the charges were more appropriately dealt with under Article 243 of the Penal Code.
The Torul Criminal Court of First Instance sent Captain Halil Uluyurt’s file to the Gümüşhane public prosecutor’s office to obtain the necessary authorisation to prosecute him. Authorisation was given by the General Directorate of Criminal Affairs of the Ministry of Justice and the Gümüşhane public prosecutor subsequently instituted criminal proceedings against Captain Halil Uluyurt before Gümüşhane Assize Court on 30 December 1993.
On 10 February 1994 the court joined the cases of Captain Halil Uluyurt and the other three accused. The applicant joined the case as an intervening third party.
The court had before it two medical reports. According to the first report dated 25 October 1991 no marks of violence had been found on the applicant’s person. However, the second medical report dated 1 November 1991 stated that the following marks were found on his body: an oedema about 4-5 cm in diameter on his right hand, a graze on his left leg of about 1 by 1 cm and a discolouring under his right eye. The medical reports were sent for examination to the Forensic Medicine Institute which concluded that the applicant’s health was not at risk. The applicant was given three days’ sick leave from work. The report of the Forensic Medicine Institute also mentioned that the applicant’s injuries could have been caused by blows.
Although the witnesses called on behalf of the applicant stated before the court that they did not see him being beaten, they affirmed that they observed that he had some violet-coloured bruises on his face and body when he was brought before the substitute judge. The witnesses further maintained that the applicant told them that the commander of the gendarme station had tortured him during interrogation.
In a judgment dated 2 May 1996, the Gümüşhane Assize Court found Captain Halil Uluyurt guilty of an offence under Article 243 of Criminal Code since he had tried to extract incriminating statements from the applicant. The court accepted that the applicant was subjected to ill treatment and to inhuman and degrading treatment in custody. The court relied on the statements of the witnesses, medical reports and the interrogation record signed by Captain Halil Uluyurt which indicated that he had questioned the applicant. The court sentenced Captain Halil Uluyurt to ten-months’ imprisonment and debarred him from duty for a period of two months and fifteen days. The court suspended the prison sentence since it considered that the accused would not commit any similar offences in the future. The court acquitted the other three accused on account of lack of evidence.
Captain Halil Uluyurt appealed against conviction. On 7 May 1997 the Court of Cassation dismissed his appeal and sent its judgment to the Gümüşhane Assize Court on 5 June 1997 where it was deposited with the Registry.
The applicant maintains that he was notified of this decision on 26 December 1997 when he went to the court to obtain a copy.
